DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the response and/or arguments filed for Application 16/868,955 filed on 7 May 2020.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the
application was filed, had possession of the claimed invention.

Independent claim 1 recites: “… transmit the encrypted key to the RRD, the encrypted key causing the RRD to change the state of the RRD based on the encrypted key.” However the Examiner is unable to find any generic, conventional or specific examples/formula/algorithms described in the instant specification that shows that Applicant was in possession of an invention that discloses the encrypted key causes the RRD to change the state of the RRD based on the encrypted key. 

Independent claim 6 recites: “… change the state of the RRD to an operable state based on results of the determining whether the identity of the adult consumer was successfully verified.” However the Examiner is unable to find any generic, conventional or specific examples/formula/algorithms described in the instant specification that shows that Applicant was in possession of an invention that discloses the results of the determining whether the identity of the adult consumer was successfully verified changes the state of the RRD to an operable state. 
Independent claim 12 recites: “… the RRD is further configured to change the state of the RRD to an operable state based on the encrypted key.” However the Examiner is unable to find any generic, conventional or specific examples/formula/algorithms described in the instant specification that shows that Applicant was in possession of an invention that discloses the RRD configured to change the state of the RRD to an operable state based on the encrypted key.
Further, there is no description that provides for how one of ordinary skill in the art would practice the instant invention with any known or novel tool. Thus even though some of the claim language is supported in disparate portions of the specification, the claimed invention as a whole is directed to a "black box" that is not supported by any generic or specific examples that show possession thereof nor could the outcomes thereof be predicted or replicated. "Generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed [see Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en bane)]." The instant specification lacks any description of an actual reduction to practice which would be evidenced by formulas, flow-charts, programming steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth "in such full, clear, concise, and exact terms" to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971 ). Claims depending from claims 1, 6, and 12 are rejected because of their dependency on rejected claims and for the same rational as noted above. (See also MPEP 2161.011)

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, claim 1 is directed towards performing identity verification prior to allowing usage of a age-restricted device carried out by the various computer-related devices or components of merely receiving, transmitting, generating data/information associated with performing identity verification in an automated manner. 

Claim 1 is directed to the abstract idea of using rules and/or instructions in order to facilitate the performing of identity verification in conjunction with the operation of a device in an automated manner, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; following rules or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites: “… receive adult consumer identity information corresponding to the adult consumer from the adult consumer, receive a unique ID (UID) of a reduced-risk device (RRD), transmit the adult consumer identity information to an identity verification server to perform identity verification of the adult consumer, receive results of the performed identity verification from the identity verification server, generate an encrypted key corresponding to the RRD based on the results of the performed identity verification of the adult consumer and the UID of the RRD, and transmit the encrypted key to the RRD, the encrypted key causing the RRD to change the state of the RRD based on the encrypted key”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “memory”, “processor”, “computing device”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of using rules and/or instructions in order to facilitate the performing of identity verification in conjunction with the operation of a device in an automated manner.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions in order to facilitate the performing of identity verification in conjunction with the operation of a device in an automated manner using computer technology (e.g. computing device, processor, transceiver). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Hence, claim 1 is not patent eligible.

Independent claim 6 recites substantially the same limitations as claim 1 above and are ineligible for the same reasons. The subject matter of claim 6 corresponds to the subject matter of claim 1 in terms of a reduced risk device (e.g., manufacture). Therefore the reasoning provided for claim 1 applies to claim 6 accordingly.

Independent claim 12 recites substantially the same limitations as claim 1 above and are ineligible for the same reasons. The subject matter of claim 12 corresponds to the subject matter of claim 1 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 1 applies to claim 12 accordingly.

Dependent claims 2-5, 7-11, and 13-20 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under U.S.C. 103(a) as being unpatentable over Stevens et al., US 2016/0211693 (“Stevens”), in view of Bowen et al., US 2018/0093054 (“Bowen”).

Re Claim 1: Stevens discloses a computing device for verifying an identity of an adult consumer, the computing device comprising: 

a memory having computer readable instructions stored thereon; (¶[0038])

at least one processor configured to execute the computer readable instructions to, (¶[0038])

receive adult consumer identity information corresponding to the adult consumer from the adult consumer, (¶¶[0171-0172, 0186])

receive a unique ID (UID) of a reduced-risk device (RRD), (¶¶[0171-0172, 0186])

transmit the adult consumer identity information to an identity verification server to perform identity verification of the adult consumer, (FIG. 24: “Verification Checks”; ¶¶[0173, 0199])


receive results of the performed identity verification from the identity verification server, ¶¶[0171, 0173, 0199])

Regarding the limitation features comprising:

generate an encrypted key corresponding to the RRD based on the results of the performed identity verification of the adult consumer and the UID of the RRD, 

transmit the encrypted key to the RRD, the encrypted key causing the RRD to change the state of the RRD based on the encrypted key. 
Bowen makes these teachings in a related endeavor (¶¶[0079, 0153, 0158, 0193, 0205]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bowen with the invention of Stevens as described above for the motivation of facilitating effective user control and operation of a restricted consumer device. 

Re Claim 2: Stevens in view of Bowen disclose the computing device of claim 1. Stevens further discloses: 

wherein the computing device is at least one of a smartphone, a tablet, a laptop, a personal computer, a point-of-sale (POS) terminal, an air puff generator device, or any combinations thereof. (¶¶[0156, 0168, 0175])
Re Claim 3: Stevens in view of Bowen disclose the computing device of claim 1. Stevens further discloses: 

wherein the adult consumer identity information includes at least a birth date of the adult consumer; and 

the at least one processor is further configured to, transmit the name of the adult consumer, the birth date of the adult consumer, and the mailing address of the adult consumer to the identity verification server via an encrypted communication channel, and receive the results of the identity verification of the adult consumer via the encrypted communication channel. 

(FIG. 24: “Verification Checks”; ¶¶[0163, 0173, 0199])

Re Claim 4: Stevens in view of Bowen disclose the computing device of claim 1. Stevens further discloses:

wherein the UID of the RRD is a public key corresponding to the RRD; and 

the UID of the RRD is embodied in at least one of a barcode, a QR code, a NFC tag, a Bluetooth tag, a RFID tag, a magnetic tag, a printed serial number, or a combination thereof. 

(¶¶[0140, 0145, 0164, 0166-0168, 0173-0174])

Re Claim 5: Stevens in view of Bowen disclose the computing device of claim 1. Stevens further discloses:

wherein the at least one processor is further configured to: 

receive a unique ID (UID) of a dispersion generating article for the RRD, the dispersion generating article configured to contain a pre-dispersion formulation; 

generate an encrypted key corresponding to the dispersion generating article based on the results of the performed identity verification of the adult consumer and the UID of the dispersion generating article; and 

transmit the encrypted key corresponding to the dispersion generating article to the RRD, wherein the encrypted key causes the RRD to operate the dispersion generating article. 
(¶¶[0037, 0106, 0140, 0145, 0164, 0166-0168, 0173-0174])

Re Claim 6: Claim 6, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 6 is rejected in the same or substantially the same manner as claim 1.

Re Claim 7: Claim 12, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 12 is rejected in the same or substantially the same manner as claim 1.

Re Claim 8: Stevens in view of Bowen disclose the RRD of claim 6. Stevens further discloses:

wherein the control circuitry is further configured to: 

block current from flowing from a power supply included in the RRD to a heater included in the RRD in response to the state of the RRD being in the inoperable state; and 

allow current to flow from the power supply to the heater in response to the state of the RRD being in the operable state. 
(¶¶[0132-0133, 0157-0158, 0160, 0355])

Re Claim 9: Stevens in view of Bowen disclose the RRD of claim 6. Stevens further discloses:

wherein in response to the state of the RRD being in the operable state, the control circuitry is further configured to: 

determine whether the RRD is within a desired distance range of the computing device based on signals received by the transceiver from the computing device; and 

change the state of the RRD to the inoperable state based on results of the determining whether the RRD is within the desired distance range of the computing device. 
(¶¶[0154, 0161, 0175])

Re Claim 10: Stevens in view of Bowen disclose the RRD of claim 6. Stevens further discloses:

wherein in response to the state of the RRD being in the operable state, the control circuitry is further configured to: 

calculate a length of time that the RRD has been in the operable state; and 

change the state of the RRD to the inoperable state in response to the length of time exceeding a desired threshold operation time. 
(¶¶[0125, 0157, 0185])

Re Claim 11: Stevens in view of Bowen disclose the RRD of claim 6. Stevens further discloses:

wherein the control circuitry is further configured to: change the state of the RRD to the inoperable state in response to a wireless shutoff signal received by the at least one transceiver. 
(¶¶[0104-0105, 0133, 0136, 0138, 0157, 0175, 0178])

Re Claim 12: Claim 12, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 12 is rejected in the same or substantially the same manner as claim 1.

Re Claim 13: Claim 13, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 3. Accordingly, claim 13 is rejected in the same or substantially the same manner as claim 3.

Re Claim 14: Claim 14, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 6. Accordingly, claim 14 is rejected in the same or substantially the same manner as claim 6.

Re Claim 15: Claim 15, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 7. Accordingly, claim 15 is rejected in the same or substantially the same manner as claim 7.

Re Claim 16: Claim 16, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 8. Accordingly, claim 16 is rejected in the same or substantially the same manner as claim 8.

Re Claim 17: Claim 17, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 9. Accordingly, claim 17 is rejected in the same or substantially the same manner as claim 9.

Re Claim 18: Claim 18, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 10. Accordingly, claim 18 is rejected in the same or substantially the same manner as claim 10.

Re Claim 19: Claim 19, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 11. Accordingly, claim 19 is rejected in the same or substantially the same manner as claim 11.

Re Claim 20: Claim 20, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 4. Accordingly, claim 20 is rejected in the same or substantially the same manner as claim 4.


Conclusion

Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692